Citation Nr: 9912283	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  95-20 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.

(The issue of entitlement to service connection for bilateral 
defective hearing is the subject of a separate appellate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
December 1983.

In July 1995, the Board of Veterans' Appeals (Board) issued a 
remand order on the issue of entitlement to service 
connection for bilateral defective hearing.  The Board's 
order also referred back to the RO the potential issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder for purposes of clarification and any 
action deemed appropriate.

In January 1995, the RO entered a rating decision in which it 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  In May 1995, the 
veteran submitted a notice of disagreement (NOD) to the 
January 1995 rating decision.  A statement of the case (SOC) 
was issued in June 1995 on the issue of whether new and 
material evidence had been presented to reopen a claim for 
service connection for an acquired psychiatric disorder.  In 
his substantive appeal to the Board (Form 9), the veteran 
requested an RO hearing.  The veteran failed to appear for a 
scheduled hearing at the RO in November 1995 before an RO 
hearing officer.

In a May 1997 rating action, the RO denied service connection 
for PTSD and continued the denial of service connection for 
bilateral defective hearing.  A supplemental statement of the 
case (SSOC) as to both issues followed.  A docket number was 
assigned for the issues of whether new and material evidence 
had been presented to reopen a claim of service connection 
for an acquired psychiatric 


disorder and entitlement to service connection for PTSD, 
separate from the docket number previously assigned for the 
issue of service connection for bilateral defective hearing.  
The case was subsequently returned to the Board for 
continuation of appellate review.  The case was remanded by 
the Board in August 1998 to afford the veteran a Travel Board 
hearing.  The veteran failed to report for a scheduled Travel 
Board hearing in March 1999.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied in a July 1992; the veteran failed to file a 
timely NOD and the rating action became final.

2.  New and material evidence which is relevant and probative 
to the issue of service connection for an acquired 
psychiatric disorder has not been associated with the claims 
folder since the July 1992 RO decision.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for PTSD is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder has not been reopened by the 
submission of new and material evidence since the July 1992 
RO decision; the July 1992 RO decision is final.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (a) (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
reopening claims.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999).  Under the new Elkins test, the VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well-grounded, the VA may then proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Probative evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  In determining 
whether evidence is probative (that is, whether it supplies 
evidence the absence of which was a specified basis for the 
last disallowance), the specified bases, as discernible from 
the last decision, for disallowance must be considered.  See 
Evans, supra.

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the July 1992 RO decision.

Evidence received includes records of multiple VA and private 
psychiatric hospitalizations for alcoholism and a bipolar 
disorder during the period from 1984 to 1996.  Appellate 
review of these records reveals information regarding current 
diagnosis and treatment only; there is no evidence which 
would relate the onset of the veteran's current psychiatric 
disorder to service or to the first post-service year.  The 
veteran was seen in an outpatient day hospital in November 
1984 where he was noted to be having separation and family 
difficulties.  The diagnostic impression was adjustment 
disorder with mixed disturbance of emotions and conduct.  
During a hospitalization in May 1990, the veteran reported 
that he first became depressed in 1989 after losing a job as 
a government inspector.  He denied any past psychiatric 
history at that time.

The veteran was seen for VA psychiatric examination in May 
1997.  He reported a history of multiple psychiatric 
hospitalizations for a bipolar disorder and alcoholism.  The 
veteran reported both manic and depressed symptoms, as well 
as a 

psychotic element.  He has both auditory and visual 
hallucinations.  The diagnostic impression was bipolar 
disorder with psychotic features and substance abuse of both 
alcohol and drugs.

It is the opinion of the Board that the recently submitted 
evidence is new but not material.  Newly presented or secured 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  In determining whether 
evidence is probative (that is, whether it supplies evidence 
the absence of which was a specified basis for the last 
disallowance), the specified basis or bases, as discernible 
from the last decision, for disallowance must be considered.  
Evans, 9 Vet. App. at 284.

The specified basis for the denial in the July 1992 RO 
decision was a finding that there was no evidence of an 
acquired psychiatric disorder currently and no evidence of an 
acquired psychiatric disorder in service.  The recently 
submitted evidence is new, because it was not previously of 
record.  However, it is not material for the purpose of 
reopening a claim for entitlement to service connection for 
an acquired psychiatric disorder.  The current evidence of 
record received since the July 1992 rating action does not 
remedy the cited deficiencies which were present at the time 
of that decision.  The new evidence documents the veteran's 
current treatment for a chronic acquired psychiatric 
disorder.  However, there is still no evidence to establish 
that the veteran's acquired psychiatric disorder had its 
onset in service or within the first post-service year.  
Further, there is no statement from any physician of record 
in the case which relates the current psychiatric disorder to 
service.  Against this background, there is no basis to 
reopen the claim for entitlement to service connection for a 
chronic acquired psychiatric disorder other than PTSD.


II.  Service Connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by 


service.  38 U.S.C.A. § 1131.  Such a determination requires 
a finding of a current disability which is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.304 (d) 
(1998).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-
service stressor actually occurred, as well as a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304 (f) (1998); Cohen v. Brown, 10 Vet. App 128 
(1997).

As explained below, we find that the veteran's claim for 
service connection for PTSD is not well-grounded.  The 
veteran's service medical records are negative for 
complaints, findings, or diagnosis of any psychiatric 
disorder.  The veteran's DD-214 reflects that his military 
occupational specialty (MOS) was aircraft painter.  The 
veteran maintained that he was exposed to significant stress 
because of his 


duties in service.  He did not engage in combat with the 
enemy.  The veteran has not reported any specific information 
regarding stressors in service which would support his claim 
for service connection for PTSD.

Post-service treatment records reflect that the veteran has 
been hospitalized on multiple occasions for treatment of 
alcoholism and for a bipolar disorder, dating to November 
1984.  The last hospitalization was in February 1996 for 
alcoholism and bipolar disorder.  There is no evidence of 
diagnosis or treatment of PTSD.

On VA psychiatric examination in May 1997, the veteran 
reported a history of at least eleven psychiatric 
hospitalizations in Connecticut and another eleven 
hospitalizations in Massachusetts.  He indicated that his 
diagnoses were bipolar disorder and alcoholism.  The veteran 
reported both manic and depressed symptoms, as well as a 
psychotic element.  He has both auditory and visual 
hallucinations.  The veteran did not report any incidents of 
traumatic stress.  The VA examiner indicated that there was 
no evidence of residual PTSD symptoms.  The diagnostic 
impression was bipolar disorder with psychotic features and 
substance abuse of both alcohol and drugs.

In summary, the current evidence of record does not contain a 
diagnosis of PTSD.  The veteran has a documented history of 
treatment for alcoholism and a bipolar disorder.  There is no 
evidence of treatment for PTSD.  The veteran has failed to 
communicate with the RO regarding specific in-service 
stressors.  The service medical records are negative for 
diagnosis or treatment of PTSD or any psychiatric disorder.  
Further, there is no physician of record in this case who has 
linked a current diagnosis of PTSD to the veteran's military 
service and a stressor therein.  In the absence of a clear 
diagnosis of PTSD, based on a verified stressor, which has 
been linked to military service, the veteran's claim is not 
well-grounded and service connection for PTSD cannot be 
granted.




ORDER

1.  As new and material evidence to reopen the claim of 
service connection for an acquired psychiatric disorder has 
not been submitted, the appeal is denied.

2.  Service connection for PTSD is denied.


		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals



 

